James R. Cooper, Judge, dissenting. This is an appeal from a decision of the Arkansas Board of Review which affirmed an agency determination that appellant had willfully made a false statement or willfully misrepresented a material fact when filing a claim for benefits. As a result of this finding, the Board disqualified appellant from receiving benefits for fifteen weeks under the provisions of Ark. Stat. Ann. § 81-1106 (h) (2) (Repl. 1976). That section also provides that: ... any weekly benefits payable subsequent to the date of delivery or mailing of the determination shall be reduced 50% rounded to the next highest dollar and the remainder of maximum benefits shall be reduced accordingly. Provided that such reduction shall apply only to benefits payable within the benefit year of the claim with respect to which claimant willfully made a false statement or representation. Provided that such disqualification shall not be applied after 2 years have elapsed from the date of the delivery or mailing of the determination of disqualification under this section but all overpayments established by such determination of disqualification shall be collected as otherwise provided by this act. The appellant was drawing unemployment benefits and filed a claim for the week ending February 16, 1980. The claim form contained an affirmation that the claimant had not worked that week and that he had had no earnings during that week. Appellant had actually earned the sum of $549.69 but the testimony revealed that he was paid on a two-week basis and at the time he filed his claim he had not received any of that money. Appellant received the sum of $100.00 in unemployment benefits. The record reflected that when appellant first filed for benefits, he did not make a claim for a week at the end of which he received a check, although that check did not cover work actually done during that week, nor was it for wages for work performed during that week. Appellant has already repaid the $100.00 to the Department. Arkansas Statute Annotated § 81-1103 (m) (Repl. 1976 & Supp. 1979), provides as follows: (m) Unemployment. (1) An individual shall be deemed “unemployed” with respect to any week during which: (A) he performs no services, and (B) no wages are payable to him with respect to that week, or if wages are payable *to him for any week of less than full time work, such wages are less than one hundred and forty percent (140% ) of his weekly benefit amount, and (C) he is not on vacation. ... In this case appellant testified that he believed since he had not drawn wages for a week, even though he had worked during that week, he was entitled to draw benefits. He likewise testified that he believed that on the front end, since he did draw wages at the end of a week during which he had done no work, he was hot entitled to benefits during that week. Appellant was totally consistent in his approach to the requirements as to eligibility for benefits. The question in this case is whether or not appellant willfully made a false statement or willfully misrepresented a material fact when he filed his claim for benefits. The evidence is uncontra-dicted that appellant did file a claim for a week during which he was not entitled to benefits but his testimony does not support a conclusion that he willfully misrepresented a material fact. In reviewing cases from the Board of Review, we are required to affirm if there is any substantial evidence to support the findings of the Board. Ark. Stat. Ann. § 81-1107 (d) (7) (Supp. 1979). However, I do not believe that the Legislature intended for the mere act of filing a claim which contains a false or incorrect statement to constitute substantial evidence as it is defined by statute. If that were the case, every case where a claimant received benefits to which he was not entitled as a result of a false or incorrect statement would automatically subject him to the penalties under Ark. Stat. Ann. § 81-1106 (Repl. 1976). Thus, I find that the substantial evidence rule requires evidence beyond the simple proof that a false or incorrect statement was made on a claim form. Since there is no other evidence in this record to support a finding of willful misrepresentation of a material fact, I would reverse and remand to the Board of Review with directions to enter an order modifying the original determination so as to set aside any disqualification of appellant. I am authorized to state that Judge Cloninger and Judge Cracraft join in this dissenting opinion.